817 N.E.2d 893 (2004)
288 Ill.Dec. 243
Marvin SMITH et al., etc., Respondents,
v.
ILLINOIS CENTRAL RAILROAD COMPANY, etc., Petitioner.
No. 99068.
Supreme Court of Illinois.
November 24, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its judgment in Smith et al. v. Illinois Central R.R. Co., case No. 5-04-0411 (08/12/04), denying defendant's Rule 306 petition for leave to appeal. The appellate court is directed to grant the Rule 306 petition for leave to appeal and to consider the appeal on its merits.